ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 00-325, concluding that ISADORE H. MAY of VENTNOR, who was admitted to the bar of this State in 1985, should be suspended from the practice of law for a period of one year for violating RPC 1.7 (conflict of interest), RPC 8.4(a) (assisting another to violate the Rules of Professional Conduct), RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), RPC 8.4(d) (conduct prejudicial to the administration of justice); and good cause appearing;
It is ORDERED that ISADORE H. MAY is suspended from the practice of law for a period of one year and until the further Order of the Court, effective December 14, 2001; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
*35ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.